Title: Solidor Milon to Thomas Jefferson, 5 January [1819]
From: Milon, Solidor Pierre
To: Jefferson, Thomas


          
            
              honorable Monsieur Jefferson,
              Baltimore Le  5. Janvier 1818. 1819
            
            Je vous demande pardon de la liberté que j’ose prendre en vous écrivant, Sans avoir l’honneur d’être connu de vous; mais ayant appris que vous etiés en recherche de maîtres capables d’instruire les Elèves du Collège que vous avez Elevé fait Elever, et me Sentant dans le cas de repondre à une partie de vos desirs, en enseignant le dessin, les belles Ecritures, la Science de la musique, le Chant, le forte-Piano, le violon, la Guittare, et la Danse; je m’offre à l’épreuve pour un mois, Sans aucun interêt Si vous n’êtes point Satisfait de ma personne, de ma manière d’enseigner, et des méthodes que je pratiquerai.
            Je suis Italien, ayant fait mes Etudes et reçu mon Education en france, jeune homme, âgé de trente un an, je n’ai d’autres recommendations à vous offrir qu’une Conduite honorable et des mœurs intègres.  J’ai été amené en Amerique par feu Mr George Crowninshield, lors de Son retour d’Europe Sur le Cleopras Barg de Salem.  Mr Binjamin Crowninshield, Son frère, Ex Secretaire de la marine, que vous Connaissés Sans doute, pourra vous donner des renseignemens Sur ma personne et mes capacités, Si vous daignés lui en écrire.
            En daignant prendre en Consideration la proposition que j’ai l’honneur de vous faire à mon égard, j’ose espérer que vous aurez lieu de vous applaudir d’avoir employé un homme qui n’a d’autres ressources que dans Ses faibles talents, et d’autre recommendation que Sa vie privée, qui etant Connue de vous, pourra, peut’être, Elle Seule, Suffire pour lui meriter votre Consideration et votre Estime.
            honorez-moi, je vous prie, d’une reponse, Et croyez-moi votre tres-Respectueux Serviteur.
            
              S. Milon
            
          
          
            P. S.  Dans quelques mois encore d’étude de la langue anglaise je pourrais enseigner la langue les langues Italienne, et francaise, ainsi que l’arithemétique.
          
         
          Editors’ Translation
          
            
              
                honorable Mr. Jefferson,
                Baltimore 5. January 1818. 1819
              
              Forgive me for taking the liberty of writing without having the honor of being known to you; but having learned that you were looking for teachers capable of instructing the students at the college you have built and feeling that I could satisfy some of your requirements by teaching drawing, penmanship, music theory, singing, the pianoforte, violin, guitar, and dancing, I offer myself on a one-month trial basis, with no obligation if you are not satisfied with me, my manner of teaching, and my methods.
              
              I am Italian, educated in France, a young man of thirty-one, with  no recommendations to offer you other than an honorable conduct and moral integrity.    The late Mr. George Crowninshield brought  me to America when he returned from Europe on the Cleopatra’s Barge of Salem.  Mr. Benjamin Crowninshield, his brother, the former secretary of the navy, whom you undoubtedly know, can inform you of me and my abilities, if you deign to write him on the subject.
              By condescending to consider my proposition, I dare hope that you will congratulate yourself for employing  a man with  no resources other than his feeble talents and no recommendation other than his private life, which, once known by you, will perhaps, by itself,  suffice to merit your consideration and esteem.
              
                Pray honor me with a reply and believe me to be your very respectful servant.
                S. Milon
              
            
            
              P. S.  After a few more months studying the English language I will be able to teach Italian and French, as well as arithmetic.
            
          
        